Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.1 Page 1 of 37



 1
     JONATHAN A. STIEGLITZ, ESQ.
 2   (SBN 278028)
     jonathan.a.stieglitz@gmail.com
 3   THE LAW OFFICES OF
     JONATHAN A. STIEGLITZ
 4   11845 W. Olympic Blvd., Suite 800
     Los Angeles, California 90064
 5   Telephone: (323) 979-2063
     Facsimile: (323) 488-6748
 6
     Attorney for Plaintiff
 7

 8                    UNITED STATES DISTRICT COURT
 9               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                              San Diego Division
10

11
     SHIMON MACHLUF                           Case No.: '18CV2585 AJB AGS

12
                                              COMPLAINT for violations of the Fair
               Against                        Credit Reporting Act, 15 U.S.C. § 1681
13
                                              et seq.

14   EQUIFAX INFORMATION
     SERVICES, LLC,
15
     BELLCO CREDIT UNION,
16
     CREDIT ONE FINANCIAL d/b/a
17   CREDIT ONE BANK, N.A.,
18   DISCOVER BANK,
19   TD BANK USA, N.A.
20
21

22         Plaintiff Shimon Machluf ("Plaintiff" or “Machluf”) by and through his
23   attorneys, The Law Offices of Jonathan A. Stieglitz, as and for its Complaint
24
     against Defendants Equifax Information Services, LLC (“Equifax”), Defendant
25

26   Bellco Credit Union (“Bellco”), Defendant Credit One Financial d/b/a Credit One
27   Bank, N.A. (“Credit One”), Defendant Discover Bank (“Discover”), and Defendant
28
                                             -1-
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.2 Page 2 of 37



 1   TD Bank USA, N.A. (“TD Bank”) respectfully sets forth, complains and alleges,
 2
     upon information and belief, the following:
 3

 4                             JURISDICTION AND VENUE

 5         1.     The Court has jurisdiction over this matter pursuant to 28 U.S.C.
 6
           § 1367, as well as 15 U.S.C. § 1681p et seq. The Court also has pendent
 7

 8         jurisdiction over the State law claims in this action pursuant to 28 U.S.C.
 9         § 1367(a).
10
           2.     Venue is proper in this judicial district pursuant to 28 U.S.C.
11

12         § 1391(b)(2).
13         3.     Plaintiff brings this action for damages and declaratory and injunctive
14
           relief arising from the Defendant’s violations of 15 U.S.C. § 1681 et seq.,
15

16         commonly known as the Fair Credit Reporting Act (“FCRA”).
17

18
                                           PARTIES
19

20      4. Plaintiff is a resident of the State of California, residing in the County of San
21
           Diego, at 757 Trunorth Circle, Escondido, CA, 92026.
22
        5. At all times material hereto, Plaintiff was a “consumer” as said term is
23

24         defined under 15 U.S.C. § 1681a(c).
25
        6. Defendant Equifax Information Services, LLC is a consumer reporting
26
           agency as defined by 15 U.S.C. § 1681a(f) and conducts substantial and
27

28         regular business activities in this judicial district. Defendant Equifax is a
                                              -2-
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.3 Page 3 of 37



 1        Georgia corporation registered to do business in the State of California, and
 2
          may be served with process upon The Prentice-Hall Corporation System,
 3

 4        Inc., its registered agent for service of process at 2710 Gateway Oaks Drive,

 5        Suite 150N, Sacramento, CA, 95833.
 6
       7. At all times material here to Equifax is a consumer reporting agency
 7

 8        regularly engaged in the business of assembling, evaluating and disbursing
 9        information concerning consumers for the purpose of furnishing consumer
10
          reports, as said term is defined under 15 U.S.C. § 1681(d) to third parties.
11

12     8. At all times material hereto, Equifax disbursed such consumer reports to third
13        parties under a contract for monetary compensation.
14
       9. Defendant Bellco Credit Union is a person who furnishes information to
15

16        consumer reporting agencies under 15 U.S.C. § 1681s-2 and is a Colorado
17        corporation and may be served with process upon Daniel R. Kampen, its
18
          registered agent at 7600 E. Orchard Road, Suite 400N, Greenwood Village,
19

20        CO 80111.
21
       10.Defendant Credit One Financial d/b/a Credit One Bank, N.A. is a person who
22
          furnishes information to consumer reporting agencies under 5 U.S.C. §
23

24        1681s-2 and is a Nevada corporation and may be served with process upon
25
          the National Registered Agents, Inc. of NV, its registered agent at 701 S.
26
          Carson Street, Suite 200, Carson City, NV 89701.
27

28
                                            -3-
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.4 Page 4 of 37



 1     11.Defendant Discover Bank is a person who furnishes information to consumer
 2
          reporting agencies under 5 U.S.C. § 1681s-2 and is a Delaware corporation
 3

 4        and may be served with process upon the C T corporation System, its

 5        registered agent at 818 West Seventh Street, Suite 930, Los Angeles, CA
 6
          90017.
 7

 8     12.Defendant TD Bank, USA, N.A. is a person who furnishes information to
 9        consumer reporting agencies under 5 U.S.C. § 1681s-2 and is a Delaware
10
          corporation and may be served with process upon the Corporation Service
11

12        Company, its registered agent at 251 Little Falls Drive, Wilmington, DE
13        19808.
14
                              FACTUAL ALLEGATIONS
15

16     13.Plaintiff incorporates by reference all of the above paragraphs of this
17        Complaint as though fully stated herein with the same force and effect as if
18
          the same were set forth at length herein.
19

20
                                   Bellco Dispute and Violation
21

22     14.On information and belief, on a date better known to Defendant Equifax,
23
          Equifax prepared and issued credit reports concerning the Plaintiff that
24

25        included inaccurate information.

26     15.The inaccurate information specifically related to Defendant Bellco credit
27
          union account.
28
                                             -4-
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.5 Page 5 of 37



 1     16.The inaccurate information furnished by Defendant Bellco and published by
 2
          Defendant Equifax is the inconsistent reporting between the credit bureaus.
 3

 4        Equifax is the only credit bureau reporting a a balance for the Bellco account,

 5        Trans Union and Experian do not list the trade line leading to the conclusion
 6
          that the Bellco account is not reporting correctly. Defendant Equifax lists the
 7

 8        first major delinquency as 01/2014 yet the payment history shows that the
 9        Bellco account had been charged off at that time.
10
       17.Defendant Equifax has been reporting this inaccurate information through the
11

12        issuance of false and inaccurate credit information and consumer reports that
13        they have disseminated to various persons and credit grantors, both known
14
          and unknown.
15

16     18.Plaintiff notified Equifax that he disputed the accuracy of the information
17        Equifax was reporting, on or around July 25, 2018 specifically stating in a
18
          letter that he was disputing the uneven reporting of this account.
19

20     19.It is believed and therefore averred that Defendant Equifax notified
21
          Defendant Bellco, of the Plaintiff’s dispute.
22
       20.Upon receipt of the dispute of the account from the Plaintiff by Equifax,
23

24        Bellco failed to conduct a reasonable investigation and continued to report
25
          impermissible and inaccurate adverse information on the consumer report of
26
          the Plaintiff with respect to the disputed account.
27

28
                                             -5-
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.6 Page 6 of 37



 1     21.Furthermore, Bellco failed to mark the account as disputed despite receiving
 2
          the dispute letter from Plaintiff.
 3

 4     22.Despite the dispute by the Plaintiff that the information on his consumer

 5        report was inaccurate with respect the disputed account, Equifax did not
 6
          evaluate or consider any of the information, claims, or evidence of the
 7

 8        Plaintiff and did not make an attempt to substantially reasonably verify that
 9        the derogatory information concerning the disputed accounts was inaccurate.
10
       23.Notwithstanding Plaintiff’s efforts, Defendant Equifax sent Plaintiff
11

12        correspondence indicating its intent to continue publishing the inaccurate
13        information and Defendants continued to publish and disseminate such
14
          inaccurate information to other third parties, persons, entities and credit
15

16        grantors.
17     24.As of the date of the filing of this Complaint, Defendant Bellco continues to
18
          furnish credit data which is inaccurate and materially misleading, and
19

20        Defendant Equifax’s reporting of the above referenced trade lines continues
21
          to be inaccurate and materially misleading.
22
       25.Defendants’ erroneous reporting continues to affect Plaintiff’s
23

24        creditworthiness and credit score.
25
       26.As a result of the Defendants’ conduct, Plaintiff has suffered a decreased
26
          credit score as a result of the inaccurate information on Plaintiff’s credit file.
27

28
                                               -6-
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.7 Page 7 of 37



 1                           Credit One Bank Dispute and Violation
 2

 3     27.On information and belief, on a date better known to Defendant Equifax,
 4        Equifax prepared and issued credit reports concerning the Plaintiff that
 5
          included inaccurate information.
 6

 7     28.The inaccurate information specifically related to Plaintiff’s Credit One Bank
 8
          credit card account.
 9
       29.The inaccurate information furnished by Defendant Credit One Bank and
10

11        published by Defendant Equifax is inaccurate since the account has been
12
          closed for many years and has a zero balance, it should no longer be listed as
13
          a charge off.
14

15     30.Furthermore, this reporting is inconsistent with the other bureaus who have
16
          ceased to report this account due to the age limit on an account of this type.
17
       31.Defendant Equifax has been reporting this inaccurate information through the
18

19        issuance of false and inaccurate credit information and consumer reports that
20
          they have disseminated to various persons and credit grantors, both known
21
          and unknown.
22

23     32.Plaintiff notified Equifax that he disputed the accuracy of the information
24
          Equifax was reporting, on or around July 25, 2018 specifically stating in a
25

26
          letter that he was disputing the uneven reporting of this account.

27

28
                                             -7-
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.8 Page 8 of 37



 1     33.It is believed and therefore averred that Defendant Equifax notified
 2
          Defendant Credit One Bank, of the Plaintiff’s dispute.
 3

 4     34.Upon receipt of the dispute of the account from the Plaintiff by Equifax,

 5        Credit One Bank failed to conduct a reasonable investigation and continued
 6
          to report impermissible and inaccurate adverse information on the consumer
 7

 8        report of the Plaintiff with respect to the disputed account.
 9     35.Furthermore, Credit One Bank failed to mark the account as disputed despite
10
          receiving the dispute letter from Plaintiff.
11

12     36.Despite the dispute by the Plaintiff that the information on his consumer
13        report was inaccurate with respect the disputed account, Equifax did not
14
          evaluate or consider any of the information, claims, or evidence of the
15

16        Plaintiff and did not make an attempt to substantially reasonably verify that
17        the derogatory information concerning the disputed accounts was inaccurate.
18
       37.Notwithstanding Plaintiff’s efforts, Defendant Equifax sent Plaintiff
19

20        correspondence indicating its intent to continue publishing the inaccurate
21
          information and Defendants continued to publish and disseminate such
22
          inaccurate information to other third parties, persons, entities and credit
23

24        grantors.
25
       38.As of the date of the filing of this Complaint, Defendant Credit One Bank
26
          continues to furnish credit data which is inaccurate and materially
27

28
                                             -8-
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.9 Page 9 of 37



 1        misleading, and Defendant Equifax’s reporting of the above referenced trade
 2
          lines continues to be inaccurate and materially misleading.
 3

 4     39.Defendants’ erroneous reporting continues to affect Plaintiff’s

 5        creditworthiness and credit score.
 6
       40.As a result of the Defendants’ conduct, Plaintiff has suffered a decreased
 7

 8        credit score as a result of the inaccurate information on Plaintiff’s credit file.
 9
                                 Discover Bank Dispute and Violation
10

11
       41.On information and belief, on a date better known to Defendant Equifax,
12

13
          Equifax prepared and issued credit reports concerning the Plaintiff that

14        included inaccurate information.
15
       42.The inaccurate information specifically related to Plaintiff’s Discover Bank
16

17
          credit card account.

18     43.The inaccurate information furnished by Defendant Discover Bank and
19
          published by Defendant Equifax is inaccurate since the account has been
20
21        closed for many years and paid off to a zero balance, so it should no longer

22        be listed as a charge off.
23
       44.Furthermore, this reporting is inconsistent with the other bureaus who have
24

25        ceased to report this account due to the age limit on an account of this type.

26     45.Defendant Equifax has been reporting this inaccurate information through the
27
          issuance of false and inaccurate credit information and consumer reports that
28
                                               -9-
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.10 Page 10 of 37



 1         they have disseminated to various persons and credit grantors, both known
 2
           and unknown.
 3

 4      46.Plaintiff notified Equifax that he disputed the accuracy of the information

 5         Equifax was reporting, on or around July 25, 2018 specifically stating in a
 6
           letter that he was disputing the uneven reporting of this account.
 7

 8      47.It is believed and therefore averred that Defendant Equifax notified
 9         Defendant Discover Bank, of the Plaintiff’s dispute.
10
        48.Upon receipt of the dispute of the account from the Plaintiff by Equifax,
11

12         Discover Bank failed to conduct a reasonable investigation and continued to
13         report impermissible and inaccurate adverse information on the consumer
14
           report of the Plaintiff with respect to the disputed account.
15

16      49.Furthermore, Discover Bank failed to mark the account as disputed despite
17         receiving the dispute letter from Plaintiff.
18
        50.Despite the dispute by the Plaintiff that the information on his consumer
19

20         report was inaccurate with respect the disputed account, Equifax did not
21
           evaluate or consider any of the information, claims, or evidence of the
22
           Plaintiff and did not make an attempt to substantially reasonably verify that
23

24         the derogatory information concerning the disputed accounts was inaccurate.
25
        51.Notwithstanding Plaintiff’s efforts, Defendant Equifax sent Plaintiff
26
           correspondence indicating its intent to continue publishing the inaccurate
27

28         information and Defendants continued to publish and disseminate such
                                              - 10 -
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.11 Page 11 of 37



 1         inaccurate information to other third parties, persons, entities and credit
 2
           grantors.
 3

 4      52.As of the date of the filing of this Complaint, Defendant Discover Bank

 5         continues to furnish credit data which is inaccurate and materially
 6
           misleading, and Defendant Equifax’s reporting of the above referenced trade
 7

 8         lines continues to be inaccurate and materially misleading.
 9      53.Defendants’ erroneous reporting continues to affect Plaintiff’s
10
           creditworthiness and credit score.
11

12      54.As a result of the Defendants’ conduct, Plaintiff has suffered a decreased
13         credit score as a result of the inaccurate information on Plaintiff’s credit file.
14

15                                 TD Bank Dispute and Violation
16

17
        55.On information and belief, on a date better known to Defendant Equifax,

18         Equifax prepared and issued credit reports concerning the Plaintiff that
19
           included inaccurate information.
20
21      56.The inaccurate information specifically related to Plaintiff’s TD Bank target

22         card account.
23
        57.The inaccurate information furnished by Defendant TD Bank and published
24

25         by Defendant Equifax is inaccurate since the account has been closed for

26         many years and paid off to a zero balance, so it should no longer be listed as
27
           a charge off.
28
                                              - 11 -
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.12 Page 12 of 37



 1      58.Furthermore, this reporting is inconsistent with the other bureaus who have
 2
           ceased to report this account due to the age limit on an account of this type.
 3

 4      59.Defendant Equifax has been reporting this inaccurate information through the

 5         issuance of false and inaccurate credit information and consumer reports that
 6
           they have disseminated to various persons and credit grantors, both known
 7

 8         and unknown.
 9      60.Plaintiff notified Equifax that he disputed the accuracy of the information
10
           Equifax was reporting, on or around July 25, 2018 specifically stating in a
11

12         letter that he was disputing the uneven reporting of this account.
13      61.It is believed and therefore averred that Defendant Equifax notified
14
           Defendant Discover Bank, of the Plaintiff’s dispute.
15

16      62.Upon receipt of the dispute of the account from the Plaintiff by Equifax, TD
17         Bank failed to conduct a reasonable investigation and continued to report
18
           impermissible and inaccurate adverse information on the consumer report of
19

20         the Plaintiff with respect to the disputed account.
21
        63.Furthermore, TD Bank failed to mark the account as disputed despite
22
           receiving the dispute letter from Plaintiff.
23

24      64.Despite the dispute by the Plaintiff that the information on his consumer
25
           report was inaccurate with respect the disputed account, Equifax did not
26
           evaluate or consider any of the information, claims, or evidence of the
27

28
                                              - 12 -
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.13 Page 13 of 37



 1         Plaintiff and did not make an attempt to substantially reasonably verify that
 2
           the derogatory information concerning the disputed accounts was inaccurate.
 3

 4      65.Notwithstanding Plaintiff’s efforts, Defendant Equifax sent Plaintiff

 5         correspondence indicating its intent to continue publishing the inaccurate
 6
           information and Defendants continued to publish and disseminate such
 7

 8         inaccurate information to other third parties, persons, entities and credit
 9         grantors.
10
        66.As of the date of the filing of this Complaint, Defendant TD Bank continues
11

12         to furnish credit data which is inaccurate and materially misleading, and
13         Defendant Equifax’s reporting of the above referenced trade lines continues
14
           to be inaccurate and materially misleading.
15

16      67.Defendants’ erroneous reporting continues to affect Plaintiff’s
17         creditworthiness and credit score.
18
        68.As a result of the Defendants’ conduct, Plaintiff has suffered a decreased
19

20         credit score as a result of the inaccurate information on Plaintiff’s credit file.
21

22

23
                               FIRST CAUSE OF ACTION
24                     (Willful Violation of the FCRA as to Equifax)
        69.Plaintiff incorporates by reference all of the above paragraphs of this
25

26         Complaint as though fully state herein with the same force and effect as if the
27
           same were set forth at length herein.
28
                                              - 13 -
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.14 Page 14 of 37



 1      70.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.
 2
           § 1681 et seq.,
 3

 4      71.Equifax violated 15 U.S.C. § 1601(e) by failing to establish or to follow

 5         reasonable procedures to assure maximum possible accuracy in the
 6
           preparation of the credit report and credit files that Equifax maintained
 7

 8         concerning the Plaintiff.
 9      72.Equifax has willfully and recklessly failed to comply with the Act. The
10
           failure of Equifax to comply with the Act include but are not necessarily
11

12         limited to the following:
13               a) The failure to follow reasonable procedures to assure the maximum
14
                     possible accuracy of the information reported;
15

16               b) The failure to correct erroneous personal information regarding the
17                   Plaintiff after a reasonable request by the Plaintiff;
18
                 c) The failure to remove and/or correct the inaccuracy and derogatory
19

20                   credit information after a reasonable request by the Plaintiff;
21
                 d) The failure to promptly and adequately investigate information
22
                     which Defendant Equifax had notice was inaccurate;
23

24               e) The continual placement of inaccurate information into the credit
25
                     report of the Plaintiff after being advised by the Plaintiff that the
26
                     information was inaccurate;
27

28
                                              - 14 -
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.15 Page 15 of 37



 1               f) The failure to note in the credit report that the Plaintiff disputed the
 2
                     accuracy of the information;
 3

 4               g) The failure to promptly delete information that was found to be

 5                   inaccurate, or could not be verified, or that the source of
 6
                     information had advised Equifax to delete;
 7

 8               h) The failure to take adequate steps to verify information T Equifax
 9                   had reason to believe was inaccurate before including it in the
10
                     credit report of the consumer.
11

12      73.As a result of the conduct, action and inaction of Equifax, the Plaintiff
13         suffered damage by loss of credit, loss of ability to purchase and benefit from
14
           credit, and the mental and emotional pain, anguish, humiliation and
15

16         embarrassment of credit denial.
17      74.The conduct, action and inaction of Equifax was willful rendering Equifax
18
           liable for actual, statutory and punitive damages in an amount to be
19

20         determined by a Judge/ and or Jury pursuant to 15 U.S.C. § 1681(n).
21
        75.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from
22
           Equifax in an amount to be determined by the Court pursuant to 15 U.S.C.
23

24         § 1681(n).
25
        WHEREFORE, Plaintiff, Shimon Machluf, an individual, demands judgment in
26
     his favor against Defendant, Equifax, for damages together with attorney’s fees and
27

28   court costs pursuant to 15 U.S.C. § 1681(n).
                                             - 15 -
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.16 Page 16 of 37



 1

 2                            SECOND CAUSE OF ACTION
                      (Negligent Violation of the FCRA as to Equifax)
 3      76.Plaintiff incorporates by reference all of the above paragraphs of this
 4
           Complaint as though fully state herein with the same force and effect as if the
 5

 6         same were set forth at length herein.
 7      77.This is an action for negligent violation of the Fair Credit Reporting Act
 8
           U.S.C. § 1681 et seq.,
 9

10      78.Equifax violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate
11         information from the credit file of the Plaintiff after receiving actual notice of
12
           such inaccuracies and conducting reinvestigation and by failing to maintain
13

14         reasonable procedures with which to verify the disputed information in the
15         credit file of the Plaintiff.
16
        79.Equifax has negligently failed to comply with the Act. The failure of Equifax
17

18         to comply with the Act include but are not necessarily limited to the
19
           following:
20
                  a) The failure to follow reasonable procedures to assure the maximum
21

22                   possible accuracy of the information reported;
23
                  b) The failure to correct erroneous personal information regarding the
24
                     Plaintiff after a reasonable request by the Plaintiff;
25

26                c) The failure to remove and/or correct the inaccuracy and derogatory
27
                     credit information after a reasonable request by the Plaintiff;
28
                                              - 16 -
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.17 Page 17 of 37



 1               d) The failure to promptly and adequately investigate information
 2
                    which Defendant Equifax had notice was inaccurate;
 3

 4               e) The continual placement of inaccurate information into the credit

 5                  report of the Plaintiff after being advised by the Plaintiff that the
 6
                    information was inaccurate;
 7

 8               f) The failure to note in the credit report that the Plaintiff disputed the
 9                  accuracy of the information;
10
                 g) The failure to promptly delete information that was found to be
11

12                  inaccurate, or could not be verified, or that the source of
13                  information had advised Equifax to delete;
14
                 h) The failure to take adequate steps to verify information Equifax had
15

16                  reason to believe was inaccurate before including it in the credit
17                  report of the consumer.
18
        80.As a result of the conduct, action and inaction of Equifax, the Plaintiff
19

20         suffered damage by loss of credit, loss of ability to purchase and benefit from
21
           credit, and the mental and emotional pain, anguish, humiliation and
22
           embarrassment of credit denial.
23

24      81.The conduct, action and inaction of Equifax was negligent, entitling the
25
           Plaintiff to damages under 15 U.S.C. § 1681o.
26
27

28
                                              - 17 -
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.18 Page 18 of 37



 1      82.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from
 2
           Equifax in an amount to be determined by the Court pursuant to 15 U.S.C.
 3

 4         § 1681(n) and 1681o.

 5      WHEREFORE, Plaintiff, Shimon Machluf, an individual, demands judgment in
 6
     his favor against Defendant, Equifax, for damages together with attorney’s fees and
 7

 8   court costs pursuant to 15 U.S.C. § 1681(n).
 9

10                            THIRD CAUSE OF ACTION
                 (Willful Violation of the FCRA as to Defendant Bellco)
11

12      83.Plaintiff incorporates by reference all of the above paragraphs of this
13         Complaint as though fully state herein with the same force and effect as if the
14
           same were set forth at length herein.
15

16      84.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.
17         § 1681 et seq.,
18
        85.Pursuant to the Act, all person who furnished information to reporting
19

20         agencies must participate in re-investigations conducted by the agencies
21
           when consumers dispute the accuracy and completeness of information
22
           contained in a consumer credit report.
23

24      86.Pursuant to the Act, a furnisher of disputed information is notified by the
25
           reporting agency when the agency receives a notice of dispute from a
26
           consumer such as the Plaintiff. The furnisher must then conduct a timely
27

28
                                            - 18 -
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.19 Page 19 of 37



 1         investigation of the disputed information and review all relevant information
 2
           provided by the agency.
 3

 4      87.The results of the investigation must be reported to the agency and, if the

 5         investigation reveals that the original information is incomplete or inaccurate,
 6
           the information from a furnisher such as the Defendant listed above must
 7

 8         report the results to other agencies which were supplied such information.
 9      88.The Defendant Bellco violated 15 U.S.C. § 1681s2-b by the publishing of the
10
           Account Liability Representation; by failing to fully and improperly
11

12         investigate the dispute of the Plaintiff with respect to the Account Liability
13         Representation; by failing to review all relevant information regarding same
14
           by failing to correctly report results of an accurate investigation to the credit
15

16         reporting agencies.
17      89.Specifically, the Defendant Bellco continued to report this account on the
18
           Plaintiff’s credit report after being notified that this account was
19

20         inconsistently reported among the other credit bureaus.
21
        90.Additionally, the Defendant Bellco failed to mark the account as disputed
22
           after receiving the dispute letter.
23

24      91.As a result of the conduct, action and inaction of the Defendant Bellco, the
25
           Plaintiff suffered damage for the loss of credit, loss of the ability to purchase
26
           and benefit from credit, and the mental and emotional pain, anguish,
27

28         humiliation and embarrassment of credit denials.
                                                 - 19 -
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.20 Page 20 of 37



 1      92.The conduct, action and inaction of Defendant Bellco was willful, rendering
 2
           Defendants liable for actual, statutory and punitive damages in an amount to
 3

 4         be determined by a jury pursuant to 15 U.S.C. § 1601(n).

 5      93.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from
 6
           Defendant Bellco in an amount to be determined by the Court pursuant to 15
 7

 8         U.S.C. § 1601(n).
 9      WHEREFORE, Plaintiff, Shimon Machluf, an individual, demands judgment in
10
     his favor against Defendant Bellco for damages together with attorney’s fees and
11

12   court costs pursuant to 15 U.S.C. § 1681(n).
13

14                           FOURTH CAUSE OF ACTION
                (Negligent Violation of the FCRA as to Defendant Bellco)
15      94.Plaintiff incorporates by reference all of the above paragraphs of this
16
           Complaint as though fully state herein with the same force and effect as if the
17

18         same were set forth at length herein.
19
        95.This is an action for negligent violation of the Fair Credit Reporting Act
20
           U.S.C. § 1681 et seq.,
21

22      96.Pursuant to the Act, all person who furnished information to reporting
23
           agencies must participate in re-investigations conducted by the agencies
24
           when consumers dispute the accuracy and completeness of information
25

26         contained in a consumer credit report.
27

28
                                            - 20 -
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.21 Page 21 of 37



 1      97.Pursuant to the Act, a furnisher of disputed information is notified by the
 2
           reporting agency when the agency receives a notice of dispute from a
 3

 4         consumer such as the Plaintiff. The furnisher must then conduct a timely

 5         investigation of the disputed information and review all relevant information
 6
           provided by the agency.
 7

 8      98.The results of the investigation must be reported to the agency and, if the
 9         investigation reveals that the original information is incomplete or inaccurate,
10
           the information from a furnisher such as the above-named Defendant must
11

12         report the results to other agencies which were supplied such information.
13      99.Defendant Bellco is liable to the Plaintiff for failing to comply with the
14
           requirement imposed on furnishers of information pursuant to 15 U.S.C. §
15

16         1681s2-b.
17      100.     After receiving the Dispute Notice from Equifax, Defendant Bellco
18
           negligently failed to conduct its reinvestigation in good faith.
19

20      101.     A reasonable investigation would require a furnisher to consider and
21
           evaluate a specific dispute by the consumer, along with all other facts,
22
           evidence and materials provided by the agency to the furnisher.
23

24      102.     Defendant Bellco continued to report this account on the Plaintiff’s
25
           credit report after being notified of the inconsistent reporting with the other
26
           bureaus.
27

28
                                             - 21 -
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.22 Page 22 of 37



 1      103.     Additionally, the Defendant Bellco failed to mark the account as
 2
           disputed after receiving the dispute letter.
 3

 4      104.     The conduct, action and inaction of Defendant Bellco was negligent,

 5         entitling the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.
 6
        105.     As a result of the conduct, action and inaction of the Defendant Bellco,
 7

 8         the Plaintiff suffered damage for the loss of credit, loss of the ability to
 9         purchase and benefit from credit, and the mental and emotional pain,
10
           anguish, humiliation and embarrassment of credit denials.
11

12      106.     The Plaintiff is entitled to recover reasonable costs and attorney’s fees
13         from the Defendant Bellco in an amount to be determined by the Court
14
           pursuant to 15 U.S.C. § 1601(n) and 1681o.
15

16      WHEREFORE, Plaintiff, Shimon Machluf, an individual, demands judgment in
17   his favor against Defendant Bellco, for damages together with attorney’s fees and
18
     court costs pursuant to 15 U.S.C. § 1681(n).
19

20
                               FIFTH CAUSE OF ACTION
21
               (Willful Violation of the FCRA as to Defendant Credit One)
22      107.     Plaintiff incorporates by reference all of the above paragraphs of this
23
           Complaint as though fully state herein with the same force and effect as if the
24
           same were set forth at length herein.
25

26      108.     This is an action for willful violation of the Fair Credit Reporting Act
27
           U.S.C. § 1681 et seq.,
28
                                              - 22 -
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.23 Page 23 of 37



 1      109.     Pursuant to the Act, all person who furnished information to reporting
 2
           agencies must participate in re-investigations conducted by the agencies
 3

 4         when consumers dispute the accuracy and completeness of information

 5         contained in a consumer credit report.
 6
        110.     Pursuant to the Act, a furnisher of disputed information is notified by
 7

 8         the reporting agency when the agency receives a notice of dispute from a
 9         consumer such as the Plaintiff. The furnisher must then conduct a timely
10
           investigation of the disputed information and review all relevant information
11

12         provided by the agency.
13      111.     The results of the investigation must be reported to the agency and, if
14
           the investigation reveals that the original information is incomplete or
15

16         inaccurate, the information from a furnisher such as the Defendant listed
17         above must report the results to other agencies which were supplied such
18
           information.
19

20      112.     The Defendant Credit One violated 15 U.S.C. § 1681s2-b by the
21
           publishing of the Account Liability Representation; by failing to fully and
22
           improperly investigate the dispute of the Plaintiff with respect to the Account
23

24         Liability Representation; by failing to review all relevant information
25
           regarding same by failing to correctly report results of an accurate
26
           investigation to the credit reporting agencies.
27

28
                                             - 23 -
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.24 Page 24 of 37



 1      113.      Specifically, the Defendant Credit One continued to report this account
 2
           on the Plaintiff’s credit report after being notified that this account was
 3

 4         inconsistently reported among the other credit bureaus and inaccurately

 5         reported Plaintiff’s account status and history.
 6
        114.      Additionally, the Defendant Credit One failed to mark the account as
 7

 8         disputed after receiving the dispute letter.
 9      115.      As a result of the conduct, action and inaction of the Defendant Credit
10
           One, the Plaintiff suffered damage for the loss of credit, loss of the ability to
11

12         purchase and benefit from credit, and the mental and emotional pain,
13         anguish, humiliation and embarrassment of credit denials.
14
        116.      The conduct, action and inaction of Defendant Credit One was willful,
15

16         rendering Defendants liable for actual, statutory and punitive damages in an
17         amount to be determined by a jury pursuant to 15 U.S.C. § 1601(n).
18
        117.      The Plaintiff is entitled to recover reasonable costs and attorney’s fees
19

20         from Defendant Credit One in an amount to be determined by the Court
21
           pursuant to 15 U.S.C. § 1601(n).
22
        WHEREFORE, Plaintiff, Shimon Machluf, an individual, demands judgment in
23

24   his favor against Defendant Credit One for damages together with attorney’s fees
25
     and court costs pursuant to 15 U.S.C. § 1681(n).
26
                               SIXTH CAUSE OF ACTION
27
               (Negligent Violation of the FCRA as to Defendant Credit One)
28
                                              - 24 -
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.25 Page 25 of 37



 1      118.     Plaintiff incorporates by reference all of the above paragraphs of this
 2
           Complaint as though fully state herein with the same force and effect as if the
 3

 4         same were set forth at length herein.

 5      119.     This is an action for negligent violation of the Fair Credit Reporting
 6
           Act U.S.C. § 1681 et seq.,
 7

 8      120.     Pursuant to the Act, all person who furnished information to reporting
 9         agencies must participate in re-investigations conducted by the agencies
10
           when consumers dispute the accuracy and completeness of information
11

12         contained in a consumer credit report.
13      121.     Pursuant to the Act, a furnisher of disputed information is notified by
14
           the reporting agency when the agency receives a notice of dispute from a
15

16         consumer such as the Plaintiff. The furnisher must then conduct a timely
17         investigation of the disputed information and review all relevant information
18
           provided by the agency.
19

20      122.     The results of the investigation must be reported to the agency and, if
21
           the investigation reveals that the original information is incomplete or
22
           inaccurate, the information from a furnisher such as the above-named
23

24         Defendant must report the results to other agencies which were supplied such
25
           information.
26
27

28
                                            - 25 -
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.26 Page 26 of 37



 1      123.     Defendant Credit One is liable to the Plaintiff for failing to comply
 2
           with the requirement imposed on furnishers of information pursuant to 15
 3

 4         U.S.C. § 1681s2-b.

 5      124.     After receiving the Dispute Notice from Equifax, Defendant Credit
 6
           One negligently failed to conduct its reinvestigation in good faith.
 7

 8      125.     A reasonable investigation would require a furnisher to consider and
 9         evaluate a specific dispute by the consumer, along with all other facts,
10
           evidence and materials provided by the agency to the furnisher.
11

12      126.     Defendant Credit One continued to report this account on the
13         Plaintiff’s credit report after being notified of the inconsistent reporting with
14
           the other bureaus and inaccurate reporting of the payment history.
15

16      127.     Additionally, the Defendant Credit One failed to mark the account as
17         disputed after receiving the dispute letter.
18
        128.     The conduct, action and inaction of Defendant Credit One was
19

20         negligent, entitling the Plaintiff to recover actual damages under 15 U.S.C.
21
           § 1681o.
22
        129.     As a result of the conduct, action and inaction of the Defendant Credit
23

24         One, the Plaintiff suffered damage for the loss of credit, loss of the ability to
25
           purchase and benefit from credit, and the mental and emotional pain,
26
           anguish, humiliation and embarrassment of credit denials.
27

28
                                              - 26 -
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.27 Page 27 of 37



 1      130.     The Plaintiff is entitled to recover reasonable costs and attorney’s fees
 2
           from the Defendant Credit One in an amount to be determined by the Court
 3

 4         pursuant to 15 U.S.C. § 1601(n) and 1681o.

 5      WHEREFORE, Plaintiff, Shimon Machluf, an individual, demands judgment in
 6
     his favor against Defendant Credit One, for damages together with attorney’s fees
 7

 8   and court costs pursuant to 15 U.S.C. § 1681(n).
 9                           SEVENTH CAUSE OF ACTION
10              (Willful Violation of the FCRA as to Defendant Discover)
        131.     Plaintiff incorporates by reference all of the above paragraphs of this
11

12         Complaint as though fully state herein with the same force and effect as if the
13         same were set forth at length herein.
14
        132.     This is an action for willful violation of the Fair Credit Reporting Act
15

16         U.S.C. § 1681 et seq.,
17      133.     Pursuant to the Act, all person who furnished information to reporting
18
           agencies must participate in re-investigations conducted by the agencies
19

20         when consumers dispute the accuracy and completeness of information
21
           contained in a consumer credit report.
22
        134.     Pursuant to the Act, a furnisher of disputed information is notified by
23

24         the reporting agency when the agency receives a notice of dispute from a
25
           consumer such as the Plaintiff. The furnisher must then conduct a timely
26
           investigation of the disputed information and review all relevant information
27

28         provided by the agency.
                                            - 27 -
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.28 Page 28 of 37



 1      135.     The results of the investigation must be reported to the agency and, if
 2
           the investigation reveals that the original information is incomplete or
 3

 4         inaccurate, the information from a furnisher such as the Defendant listed

 5         above must report the results to other agencies which were supplied such
 6
           information.
 7

 8      136.     The Defendant Discover violated 15 U.S.C. § 1681s2-b by the
 9         publishing of the Account Liability Representation; by failing to fully and
10
           improperly investigate the dispute of the Plaintiff with respect to the Account
11

12         Liability Representation; by failing to review all relevant information
13         regarding same by failing to correctly report results of an accurate
14
           investigation to the credit reporting agencies.
15

16      137.     Specifically, the Defendant Discover continued to report this account
17         on the Plaintiff’s credit report after being notified that this account was
18
           inconsistently reported among the other credit bureaus and that the account
19

20         was paid in full so should no longer be in charge off status.
21
        138.     Additionally, the Defendant Discover failed to mark the account as
22
           disputed after receiving the dispute letter.
23

24      139.     As a result of the conduct, action and inaction of the Defendant
25
           Discover, the Plaintiff suffered damage for the loss of credit, loss of the
26
           ability to purchase and benefit from credit, and the mental and emotional
27

28         pain, anguish, humiliation and embarrassment of credit denials.
                                              - 28 -
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.29 Page 29 of 37



 1      140.     The conduct, action and inaction of Defendant Discover was willful,
 2
           rendering Defendants liable for actual, statutory and punitive damages in an
 3

 4         amount to be determined by a jury pursuant to 15 U.S.C. § 1601(n).

 5      141.     The Plaintiff is entitled to recover reasonable costs and attorney’s fees
 6
           from Defendant Discover in an amount to be determined by the Court
 7

 8         pursuant to 15 U.S.C. § 1601(n).
 9      WHEREFORE, Plaintiff, Shimon Machluf, an individual, demands judgment in
10
     his favor against Defendant Discover for damages together with attorney’s fees and
11

12   court costs pursuant to 15 U.S.C. § 1681(n).
13                            EIGHTH CAUSE OF ACTION
14             (Negligent Violation of the FCRA as to Defendant Discover)
        142.     Plaintiff incorporates by reference all of the above paragraphs of this
15

16         Complaint as though fully state herein with the same force and effect as if the
17         same were set forth at length herein.
18
        143.     This is an action for negligent violation of the Fair Credit Reporting
19

20         Act U.S.C. § 1681 et seq.,
21
        144.     Pursuant to the Act, all person who furnished information to reporting
22
           agencies must participate in re-investigations conducted by the agencies
23

24         when consumers dispute the accuracy and completeness of information
25
           contained in a consumer credit report.
26
        145.     Pursuant to the Act, a furnisher of disputed information is notified by
27

28         the reporting agency when the agency receives a notice of dispute from a
                                              - 29 -
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.30 Page 30 of 37



 1         consumer such as the Plaintiff. The furnisher must then conduct a timely
 2
           investigation of the disputed information and review all relevant information
 3

 4         provided by the agency.

 5      146.     The results of the investigation must be reported to the agency and, if
 6
           the investigation reveals that the original information is incomplete or
 7

 8         inaccurate, the information from a furnisher such as the above-named
 9         Defendant must report the results to other agencies which were supplied such
10
           information.
11

12      147.     Defendant Discover is liable to the Plaintiff for failing to comply with
13         the requirement imposed on furnishers of information pursuant to 15 U.S.C.
14
           § 1681s2-b.
15

16      148.     After receiving the Dispute Notice from Equifax, Defendant Discover
17         negligently failed to conduct its reinvestigation in good faith.
18
        149.     A reasonable investigation would require a furnisher to consider and
19

20         evaluate a specific dispute by the consumer, along with all other facts,
21
           evidence and materials provided by the agency to the furnisher.
22
        150.     Defendant Discover continued to report this account on the Plaintiff’s
23

24         credit report after being notified of the inconsistent reporting with the other
25
           bureaus and inaccurate reporting of the late payments.
26
        151.     Additionally, the Defendant Discover failed to mark the account as
27

28         disputed after receiving the dispute letter.
                                              - 30 -
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.31 Page 31 of 37



 1      152.     The conduct, action and inaction of Defendant Discover was negligent,
 2
           entitling the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.
 3

 4      153.     As a result of the conduct, action and inaction of the Defendant

 5         Discover, the Plaintiff suffered damage for the loss of credit, loss of the
 6
           ability to purchase and benefit from credit, and the mental and emotional
 7

 8         pain, anguish, humiliation and embarrassment of credit denials.
 9      154.     The Plaintiff is entitled to recover reasonable costs and attorney’s fees
10
           from the Defendant Discover in an amount to be determined by the Court
11

12         pursuant to 15 U.S.C. § 1601(n) and 1681o.
13      WHEREFORE, Plaintiff, Shimon Machluf, an individual, demands judgment in
14
     his favor against Defendant Discover, for damages together with attorney’s fees and
15

16   court costs pursuant to 15 U.S.C. § 1681(n).
17                             NINTH CAUSE OF ACTION
18              (Willful Violation of the FCRA as to Defendant TD Bank)
        155.     Plaintiff incorporates by reference all of the above paragraphs of this
19

20         Complaint as though fully state herein with the same force and effect as if the
21
           same were set forth at length herein.
22
        156.     This is an action for willful violation of the Fair Credit Reporting Act
23

24         U.S.C. § 1681 et seq.,
25
        157.     Pursuant to the Act, all person who furnished information to reporting
26
           agencies must participate in re-investigations conducted by the agencies
27

28
                                            - 31 -
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.32 Page 32 of 37



 1         when consumers dispute the accuracy and completeness of information
 2
           contained in a consumer credit report.
 3

 4      158.     Pursuant to the Act, a furnisher of disputed information is notified by

 5         the reporting agency when the agency receives a notice of dispute from a
 6
           consumer such as the Plaintiff. The furnisher must then conduct a timely
 7

 8         investigation of the disputed information and review all relevant information
 9         provided by the agency.
10
        159.     The results of the investigation must be reported to the agency and, if
11

12         the investigation reveals that the original information is incomplete or
13         inaccurate, the information from a furnisher such as the Defendant listed
14
           above must report the results to other agencies which were supplied such
15

16         information.
17      160.     The Defendant TD Bank violated 15 U.S.C. § 1681s2-b by the
18
           publishing of the Account Liability Representation; by failing to fully and
19

20         improperly investigate the dispute of the Plaintiff with respect to the Account
21
           Liability Representation; by failing to review all relevant information
22
           regarding same by failing to correctly report results of an accurate
23

24         investigation to the credit reporting agencies.
25
        161.     Specifically, the Defendant TD Bank continued to report this account
26
           on the Plaintiff’s credit report after being notified that this account was
27

28
                                             - 32 -
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.33 Page 33 of 37



 1         inconsistently reported among the other credit bureaus and that the account
 2
           was paid in full so should no longer be in charge off status.
 3

 4      162.     Additionally, the Defendant TD Bank failed to mark the account as

 5         disputed after receiving the dispute letter.
 6
        163.     As a result of the conduct, action and inaction of the Defendant TD
 7

 8         Bank, the Plaintiff suffered damage for the loss of credit, loss of the ability to
 9         purchase and benefit from credit, and the mental and emotional pain,
10
           anguish, humiliation and embarrassment of credit denials.
11

12      164.     The conduct, action and inaction of Defendant TD Bank was willful,
13         rendering Defendants liable for actual, statutory and punitive damages in an
14
           amount to be determined by a jury pursuant to 15 U.S.C. § 1601(n).
15

16      165.     The Plaintiff is entitled to recover reasonable costs and attorney’s fees
17         from Defendant TD Bank in an amount to be determined by the Court
18
           pursuant to 15 U.S.C. § 1601(n).
19

20      WHEREFORE, Plaintiff, Shimon Machluf, an individual, demands judgment in
21
     his favor against Defendant TD Bank for damages together with attorney’s fees and
22
     court costs pursuant to 15 U.S.C. § 1681(n).
23

24
                              TENTH CAUSE OF ACTION
25
               (Negligent Violation of the FCRA as to Defendant TD Bank)
26
27

28
                                              - 33 -
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.34 Page 34 of 37



 1      166.     Plaintiff incorporates by reference all of the above paragraphs of this
 2
           Complaint as though fully state herein with the same force and effect as if the
 3

 4         same were set forth at length herein.

 5      167.     This is an action for negligent violation of the Fair Credit Reporting
 6
           Act U.S.C. § 1681 et seq.,
 7

 8      168.     Pursuant to the Act, all person who furnished information to reporting
 9         agencies must participate in re-investigations conducted by the agencies
10
           when consumers dispute the accuracy and completeness of information
11

12         contained in a consumer credit report.
13      169.     Pursuant to the Act, a furnisher of disputed information is notified by
14
           the reporting agency when the agency receives a notice of dispute from a
15

16         consumer such as the Plaintiff. The furnisher must then conduct a timely
17         investigation of the disputed information and review all relevant information
18
           provided by the agency.
19

20      170.     The results of the investigation must be reported to the agency and, if
21
           the investigation reveals that the original information is incomplete or
22
           inaccurate, the information from a furnisher such as the above-named
23

24         Defendant must report the results to other agencies which were supplied such
25
           information.
26
27

28
                                            - 34 -
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.35 Page 35 of 37



 1      171.     Defendant TD Bank is liable to the Plaintiff for failing to comply with
 2
           the requirement imposed on furnishers of information pursuant to 15 U.S.C.
 3

 4         § 1681s2-b.

 5      172.     After receiving the Dispute Notice from Equifax, Defendant TD Bank
 6
           negligently failed to conduct its reinvestigation in good faith.
 7

 8      173.     A reasonable investigation would require a furnisher to consider and
 9         evaluate a specific dispute by the consumer, along with all other facts,
10
           evidence and materials provided by the agency to the furnisher.
11

12      174.     Defendant TD Bank continued to report this account on the Plaintiff’s
13         credit report after being notified of the inconsistent reporting with the other
14
           bureaus and that the account was paid.
15

16      175.     Additionally, the Defendant TD Bank failed to mark the account as
17         disputed after receiving the dispute letter.
18
        176.     The conduct, action and inaction of Defendant TD Bank was
19

20         negligent, entitling the Plaintiff to recover actual damages under 15 U.S.C.
21
           § 1681o.
22
        177.     As a result of the conduct, action and inaction of the Defendant TD
23

24         Bank, the Plaintiff suffered damage for the loss of credit, loss of the ability to
25
           purchase and benefit from credit, and the mental and emotional pain,
26
           anguish, humiliation and embarrassment of credit denials.
27

28
                                              - 35 -
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.36 Page 36 of 37



 1      178.       The Plaintiff is entitled to recover reasonable costs and attorney’s fees
 2
           from the Defendant TD Bank in an amount to be determined by the Court
 3

 4         pursuant to 15 U.S.C. § 1601(n) and 1681o.

 5      WHEREFORE, Plaintiff, Shimon Machluf, an individual, demands judgment in
 6
     his favor against Defendant TD Bank, for damages together with attorney’s fees
 7

 8   and court costs pursuant to 15 U.S.C. § 1681(n).
 9

10
                               DEMAND FOR TRIAL BY JURY
11

12      179.       Plaintiff demands and hereby respectfully requests a trial by jury for
13         all claims and issues this complaint to which Plaintiff is or may be entitled to
14
           a jury trial.
15

16

17                                 PRAYER FOR RELIEF
18
     WHEREFORE, Plaintiff demands judgment from the Defendants as follows:
19

20         a) For actual damages provided and pursuant to 15 U.S.C. § 1681(o)(a) be
21
                awarded for each negligent violation as alleged herein;
22
           b)      For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);
23

24         c)      For statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);
25
           d)      For Statutory damages provided and pursuant to 15 U.S.C.
26
                   § 1640(a)(2);
27

28
                                              - 36 -
Case 3:18-cv-02585-AJB-AGS Document 1 Filed 11/11/18 PageID.37 Page 37 of 37



 1         e)    For punitive damages provided and pursuant to 15 U.S.C. §
 2
                 1681n(a)(2);
 3

 4         f)    For attorney fees and costs provided and pursuant to 15 U.S.C.

 5               § 1681n(a)(3), 15 U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);
 6
           g)    For any such other and further relief, as well as further costs, expenses
 7

 8               and disbursements of this action as this Court may deem just and
 9               proper.
10

11

12   Dated: October 31, 2018
                                                           THE LAW OFFICES OF
13                                                         JONATHAN A. STIEGLITZ
14
                                                     By:         /s/ Jonathan A Stieglitz
15                                                         Jonathan A Stieglitz
16

17

18

19

20
21

22

23

24

25

26
27

28
                                            - 37 -
